Case 3:19-cv-01018-DMS-DEB Document 67 Filed 06/25/20 PageID.664 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   GLOBAL VENTU HOLDING B.V.,                     Case No. 19-cv-1018 DMS (DEB)
12               Plaintiffs,                        ORDER DENYING ZEETOGROUP,
                                                    LLC AND TIBRIO, LLC’S
13         v.                                       MOTION FOR LEAVE TO FILE
                                                    SECOND AMENDED CROSS-
14   ZEETOGROUP, LLC,                               COMPLAINT
     SAMPLES.COM, LLC, AND TIBRIO,
15   LLC,
16               Defendants.
17
18         This case comes before the Court on ZeetoGroup, LLC and Tibrio, LLC’s
19   motion for leave to file Second Amended Cross-Complaint to include claims against
20   a former Tibrio employee Corey Oneal. Global Ventu Holding B.V. and Alex
21   Andebeek filed an opposition to the motion, and ZeetoGroup and Tibrio filed a reply.
22   For the reasons discussed below, the motion is denied.
23                                             I.
24                                    BACKGROUND
25         The facts underlying the present case are set out in this Court’s previous orders
26   on Global Ventu’s motions to dismiss. (See ECF Nos. 32, 54.) Through the present
27
                                              –1–                        19-cv-1018 DMS (DEB)
28
Case 3:19-cv-01018-DMS-DEB Document 67 Filed 06/25/20 PageID.665 Page 2 of 6




 1   motion, ZeetoGroup and Tibrio look to sweep some additional facts into the case.
 2   Those facts involve a dispute between Tibrio and one of its former employees Corey
 3   Oneal. Tibrio alleges that after Oneal left Tibrio’s employ, he had conversations
 4   with Andebeek that violated Oneal’s Proprietary Information and Inventions
 5   Assignment Agreement with Tibrio. Tibrio alleges that through these conversations,
 6   Oneal also interfered with Tibrio’s future relationship with Global Ventu. Based on
 7   these facts, ZeetoGroup and Tibrio seek leave to file a Second Amended Cross-
 8   Complaint adding Oneal as a Cross-Defendant on claims for breach of contract and
 9   interference with prospective economic advantage.
10                                            II.
11                                     DISCUSSION
12          Federal Rule of Civil Procedure 15 provides that leave to amend a party’s
13   pleading “shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a). In
14   accordance with this Rule, the Supreme Court has stated,
15
           in the absence of any apparent or declared reason -- such as undue delay,
16         bad faith or dilatory motive on the part of the movant, repeated failure to
17         cure deficiencies by amendments previously allowed, undue prejudice to
           the opposing party by virtue of allowance of the amendment, futility of
18         amendment, etc. -- the leave sought should, as the rules require, be
19         “freely given.”

20   Foman v. Davis, 371 U.S. 178, 182 (1962). Of these factors, the Ninth Circuit has
21   stated “it is the consideration of prejudice to the opposing party that carries the
22   greatest weight.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th
23   Cir. 2003). The party opposing the amendment bears the burden of showing
24   prejudice. DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186-87 (9th Cir. 1987).
25   Absent prejudice, or a strong showing of any of the remaining Foman factors, there
26   exists a presumption under Rule 15(a) in favor of granting leave to amend. Eminence
27
                                              –2–                       19-cv-1018 DMS (DEB)
28
Case 3:19-cv-01018-DMS-DEB Document 67 Filed 06/25/20 PageID.666 Page 3 of 6




 1   Capital, 316 F.3d at 1052.
 2         Here, Global Ventu and Andebeek argue all of the Foman factors overcome
 3   the presumption in favor of leave to amend. First, they assert ZeetoGroup and Tibrio
 4   unduly delayed in filing the present motion. They state ZeetoGroup and Tibrio were
 5   aware of the facts underlying their claims against Oneal by at least December 2019,
 6   but waited approximately four months to file the present motion. ZeetoGroup and
 7   Tibrio do not dispute these facts, but argue there were other reasons for their delayed
 8   filing. Specifically, they were engaged in an arbitration proceeding in which Oneal
 9   was a witness, and they feared filing the present motion would create the appearance
10   that Oneal “was being added [to this case] for the sole purpose of influencing
11   testimony.” (Mem. of P. & A. in Supp. of Mot. at 9) (citation omitted).
12         There is no dispute ZeetoGroup and Tibrio delayed filing the present motion.
13   The only question for the Court is whether the delay was undue. “’Undue delay’ is
14   delay that prejudices the nonmoving party or imposes unwarranted burdens on the
15   court.” Altair Instruments, Inc. v. Walmart, Inc., No. 2:18-cv-09461-R-FFM, 2019
16   WL 7166060, at *3 (C.D. Cal. Sept. 25, 2019). Global Ventu and Andebeek dispute
17   the merits of ZeetoGroup and Tibrio’s explanation for the delay, but they have not
18   shown the delay was “undue.” Accordingly, this factor does not overcome the
19   presumption in favor of leave to amend.
20         The next factor is bad faith or dilatory conduct on the part of the movant.
21   Global Ventu and Andebeek argue ZeetoGroup and Tibrio’s requested amendment
22   is taken in bad faith, but there is no clear evidence to support their accusations.
23   Therefore, this factor does not overcome the presumption in favor of leave to amend.
24         The next factor is failure to cure deficiencies in previous amendments. This
25   is ZeetoGroup and Tibrio’s first request to add claims against Oneal, and thus this
26   factor is inapplicable here.
27
                                               –3–                       19-cv-1018 DMS (DEB)
28
Case 3:19-cv-01018-DMS-DEB Document 67 Filed 06/25/20 PageID.667 Page 4 of 6




 1         Global Ventu and Andebeek also raise arguments on the futility factor, but
 2   those arguments are more properly directed to prejudice, not futility. Therefore, the
 3   Court turns to that most important issue.
 4         Here, Global Ventu and Andebeek argue they will be prejudiced if the motion
 5   is granted. Specifically, they assert the proposed amendment will expand the scope
 6   of the case, which will require the parties to conduct additional discovery and delay
 7   resolution of the case. ZeetoGroup and Tibrio dispute that Global Ventu and
 8   Andebeek will suffer any prejudice. They contend Global Ventu and Andebeek will
 9   have to participate in discovery related to the proposed claims either in this case or
10   a separate case, and that it would be more efficient to conduct that discovery in one
11   case rather than two. ZeetoGroup and Tibrio also assert that the claims against Oneal
12   are related to the claims against Global Ventu and Andebeek, and thus it would be
13   more efficient to litigate the claims together rather than separately.
14         The Court disagrees with the premise of ZeetoGroup and Tibrio’s argument
15   that the proposed claims against Oneal are related to the claims against Global Ventu
16   and Tibrio. Although the legal claims are the same (intentional interference with
17   prospective economic advantage and breach of contract), the factual bases for the
18   claims are completely different. The interference claim against Global Ventu and
19   Andebeek is based on their alleged interference with ZeetoGroup and Tibrio’s
20   relationship with Fluent, while the proposed claim against Oneal is based on his
21   alleged interference with the relationship between ZeetoGroup, Tibrio and Global
22   Ventu. And ZeetoGroup and Tibrio’s breach of contract claim against Global Ventu
23   and Andebeek is based on the Publisher Service Agreement and the Revenue Sharing
24   Agreement between those parties, while the proposed claim against Oneal is based
25   on his Proprietary Information and Inventions Assignment Agreement with Tibrio.
26   Although Oneal had conversations with Andebeek concerning Global Ventu’s
27
                                                 –4–                      19-cv-1018 DMS (DEB)
28
Case 3:19-cv-01018-DMS-DEB Document 67 Filed 06/25/20 PageID.668 Page 5 of 6




 1   relationship with Tibrio, those conversations do not make the claims related. Rather,
 2   the claims involve different parties, different facts and different contracts. Allowing
 3   those claims to be added to this case will expand the scope of the case and the
 4   necessary discovery, (see Opp’n to Mot. at 11-12), and may delay resolution of the
 5   case. At this stage of the case, where the parties are fully engaged in discovery, and
 6   the fact discovery cut-off is less than two months away, Global Ventu and Andebeek
 7   would be unduly prejudiced if the amendment is allowed. See Kennedy v. Natural
 8   Balance Pet Foods, Inc., No. 07-CV-1082 H(RBB), 2008 WL 2053551, at *2 (S.D.
 9   Cal. May 13, 2008) (denying motion for leave to amend where amendment “would
10   result in undue prejudice to Defendant.”)
11                                            III.
12                             CONCLUSION AND ORDER
13         Although the majority of the Foman factors do not overcome the presumption
14   in favor of leave to amend, the prejudice factor weighs against allowing the proposed
15   amendment in this case. Contrary to ZeetoGroup and Tibrio’s assertion, the claims
16   against Oneal are not related to or intertwined with the claims against Global Ventu
17   and Andebeek. Indeed, they would essentially insert an entirely new and different
18   case into these proceedings. Thus, ZeetoGroup and Tibrio’s motion for leave to file
19   a Second Amended Cross-Complaint adding claims against Oneal is denied.
20   Consistent with the Court’s April 21, 2020 Order on Global Ventu and Andebeek’s
21   motions to dismiss and strike, ZeetoGroup and Tibrio may file a Second Amended
22   Cross-Complaint on or before July 6, 2020.
23         IT IS SO ORDERED.
24   Dated: June 25, 2020
25
26
27
                                               –5–                       19-cv-1018 DMS (DEB)
28
Case 3:19-cv-01018-DMS-DEB Document 67 Filed 06/25/20 PageID.669 Page 6 of 6




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                         –6–                   19-cv-1018 DMS (DEB)
28
